 
 
I 
108th CONGRESS
2d Session
H. R. 5012 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2004 
Mr. LaHood (for himself and Mr. Jackson of Illinois) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To provide for the redesign of the reverse of the Lincoln 1-cent coin in 2009 in commemoration of the 200th anniversary of the birth of President Abraham Lincoln. 
 
 
1.Short TitleThis Act may be cited as the Abraham Lincoln Bicentennial 1-Cent Coin Redesign Act. 
2.FindingsThe Congress finds as follows: 
(1)Abraham Lincoln, the 16th President, was one of the Nation's greatest leaders, demonstrating true courage during the Civil War, one of the greatest crises in the Nation's history. 
(2) Born of humble roots in Hardin County, Kentucky, on February 12, 1809, Abraham Lincoln rose to the Presidency through a combination of honesty, integrity, intelligence, and commitment to the United States.  
(3)With the belief that all men are created equal, Abraham Lincoln led the effort to free all slaves in the United States.  
(4)Abraham Lincoln had a generous heart, with malice toward none and with charity for all.  
(5)Abraham Lincoln gave the ultimate sacrifice for the country he loved, dying from an assassin's bullet on April 15, 1865.  
(6)All Americans could benefit from studying the life of Abraham Lincoln, for Lincoln's life is a model for accomplishing the American dream through honesty, integrity, loyalty, and a lifetime of education.  
(7)The year 2009 will be the bicentennial anniversary of the birth of Abraham Lincoln.  
(8)Abraham Lincoln was born in Kentucky, grew to adulthood in Indiana, achieved fame in Illinois, and led the nation in Washington, D.C.  
(9)The so-called Lincoln cent was introduced in 1909 on the 100th anniversary of Lincoln's birth, making the obverse design the most enduring on the nation's coinage.  
(10)President Theodore Roosevelt was so impressed by the talent of Victor David Brenner that the sculptor was chosen to design the likeness of President Lincoln for the coin, adapting a design from a plaque Brenner had prepared earlier.  
(11)In the nearly 100 years of production of the Lincoln cent, there have been only 2 designs on the reverse: the original, featuring 2 wheat-heads in memorial style enclosing mottoes, and the current representation of the Lincoln Memorial in Washington, D.C.  
(12)On the occasion of the bicentennial of President Lincoln's birth and the 100th anniversary of the production of the Lincoln cent, it is entirely fitting to issue a series of 1-cent coins with designs on the reverse that are emblematic of the 4 major periods of President Lincoln's life. 
3.Redesign of Lincoln Cent for 2009 
(a)In GeneralDuring the year 2009, the Secretary of the Treasury shall issue 1-cent coins in accordance with the following design specifications: 
(1)ObverseThe obverse of the 1-cent coin shall continue to bear the Victor David Brenner likeness of President Abraham Lincoln. 
(2)ReverseThe reverse of the coins shall bear 4 different designs each representing a different aspect of the life of Abraham Lincoln, such as— 
(A)his birth and early childhood in Kentucky; 
(B)his formative years in Indiana; 
(C)his professional life in Illinois; and 
(D)his presidency, in Washington, D.C. 
(b)Issuance of Redesigned Lincoln Cents in 2009 
(1)OrderThe 1-cent coins to which this section applies shall be issued with 1 of the 4 designs referred to in subsection (a)(2) beginning at the start of each calendar quarter of 2009. 
(2)NumberThe Secretary shall prescribe, on the basis of such factors as the Secretary determines to be appropriate, the number of 1-cent coins that shall be issued with each of the designs selected for each calendar quarter of 2009.
(c)Design SelectionThe designs for the coins specified in this section shall be chosen by the Secretary——
(1)after consultation with the Abraham Lincoln Bicentennial Commission and the Commission of Fine Arts; and 
(2)after review by the Citizens Coinage Advisory Committee. 
4.Redesign of Reverse of 1-cent coins after 2009The design on the reverse of the 1-cent coins issued after December 31, 2009 shall bear an image emblematic of President Lincoln's preservation of the United States of America as a single and united country. 
5.Numismatic pennies with the same metallic content as the 1909 pennyThe Secretary of the Treasury shall issue 1-cent coins in 2009 with the exact metallic content as the 1-cent coin contained in 1909 in such number as the Secretary determines to be appropriate for numismatic purposes 
6.Sense of the CongressIt is the sense of the Congress that the original Victor David Brenner design for the 1-cent coin was a dramatic departure from previous American coinage that should be reproduced, using the original form and relief of the likeness of Abraham Lincoln, on the 1-cent coins issued in 2009.  
 
